  Case 2:19-cv-02048-SHL Document 10 Filed 06/26/20 Page 1 of 2                        PageID 65




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 TIAJUANA FINLEY WILLIAMS, mother of                )
 minor RLF,                                         )
                                                    )
         Plaintiff,                                 )
                                                                  No. 2:19-cv-02048-SHL
 v.                                                 )
                                                    )
 COMMISSIONER OF SOCIAL SECURITY,
                                                    )
         Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                              DISMISSING CASE


       Before the Court is Chief Magistrate Judge Vescovo’s Report and Recommendation

(“Report”), filed June 14, 2019. (ECF No. 9.) Chief Magistrate Judge Vescovo recommends

dismissal of this matter based on the lack of subject matter jurisdiction. Plaintiff did not file a

response, and, therefore, no objections to the Report.

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for involuntary dismissal of an action for failure to prosecute. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1). A district court

reviews de novo only those proposed findings of fact or conclusions of law to which a party

specifically objects. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

       The deadline to object to the Report was July 1, 2019, and Plaintiff filed no objections.

The Court has reviewed the Report for clear error and finds none. The ruling is based on this

action being originally filed in General Sessions Court, a Tennessee state court which lacked

subject matter jurisdiction over this matter. It was removed based on 28 U.S.C. §1442, which,
  Case 2:19-cv-02048-SHL Document 10 Filed 06/26/20 Page 2 of 2                       PageID 66




arguably, still includes the principles of derivative jurisdiction. Given the “clear error” standard

which guides this review and the lack of any response from Plaintiff, the Court will not disturb

the Report’s conclusion regarding the applicability of derivative jurisdiction to a 28 U.S.C.

§1442 removal. Therefore, the Court ADOPTS the Magistrate Judge’s Report. Plaintiff’s claim

is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 26th day of June, 2020.

                                                      s/ Sheryl H. Lipman
                                                      SHERYL H. LIPMAN
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
